                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


In re:



LINEAR MOLD & ENGINEERING,                       Case No. 21-42617
LLC,                                             Chapter 11
                                                  Hon. Mark A. Randon

        Debtor.



                                 BALANCE SHEET
                              AS OF FEBRUARY 28, 2021
                                For Small Business Debtor




                                          Respectfully Submitted,
                                          STROBL SHARP PLLC

                                          By: /s/ Lynn M. Brimer
Dated: March 26, 2021                     Lynn M. Brimer (P43291)
                                          Pamela S. Ritter (P47886)
                                          300 E. Long Lake Road, Suite 200
                                          Bloomfield Hills, MI 48304-2376
                                          (248) 540-2300; (248) 645-2690
                                          lbrimer(%stroblpc.com
                                          pritter(%stroblpc .com
                                          Proposed Counsel for the Debtor and
                                          Debtor in Possession




T:\DOCS\85030\010\PLDG\SB732838.DOCX




    21-42617-mar      Doc 9    Filed 03/26/21   Entered 03/26/21 17:28:47   Page 1 of 3
4:10 PM                                           Linear AMS,LLC.
03/16/21                                          Balance Sheet
Accrual Basis                                   As of February 28, 2021

                                                                              Feb 28, 21
                 ASSETS
                   Current Assets
                     Checking/Savings
                       10000 • LEVELONE OPERATIONS 5574                               -8,122.68
                       10001 • LEVELONE PAYROLL 5582                                      9.08
                       10002 • LEVELONE ESCROW 8732                                  286,954.46

                     Total Checking/Savings                                          278,840.86

                     Accounts Receivable
                        10100 • ACCOUNTS RECEIVABLE TRADE                           1,160,703.10

                     Total Accounts Receivable                                      1,160,703.10

                     Other Current Assets
                       Account for Credit Transfer                                        0.45
                        10105-A/R-ERC Credit                                         241,200.16
                        10300•PREPAID EXPENSES                                        55,897.00
                        10380 • INVENTORY ASSETS
                          10410 • RAW MATERIAL INVENTORY                       186,255.10
                          10420-WIP INVENTORY                                   24,375.45
                          10430 • FG INVENTORY                                 113,738.35

                       Total 10380 • INVENTORY ASSETS                                324,368.90

                        10600-DEPOSITS                                                50,750.00
                        12001 • *Undeposited Funds                                     3,978.00

                     Total Other Current Assets                                      676,194.51

                  Total Current Assets                                             2,115,738.47

                   Fixed Assets
                     11030 • OFFICEFURNITUREFIXTURES                                  47,445.89
                     11040 • MACHINERYEQUIPMENT                                    3,394,491.43
                     11050-VEHICLES                                                   41,500.00
                     11060 • COMPUTER EQUIPMENT SOFTWARE                              68,158.54
                     11070 • COMPUTER EQUIPMENT HARDWARE                              69,848.12
                     11230 • ACC DEP OFFICE FURNITURE                                -21,583.90
                     11240 • ACC DEP MACHINERY EQUIPMENT                            -969,233.76
                     11250-ACCDEP VEHICLES                                           -21,738.12
                     11260 • ACC DEP COMPUTER EQUIPMENT                              -30,859.39
                     11280 • ACC DEP COMPUTER SOFTWARE                               -22,178.52

                  Total Fixed Assets                                               2,555,850.29

                  Other Assets
                     15000 • Interco-Linear Realty, LLC                              124,062.39

                  Total Other Assets                                                 124,062.39

                TOTAL ASSETS                                                       4,795,651.15

                LIABILITIES & EQUITY
                   Liabilities
                     Current Liabilities
                       Accounts Payable
                         20000 • ACCOUNTS PAYABLE                                    842,460.74
                         20020 • ACCOUNTS PAYABLE 2                                  740,047.75

                       Total Accounts Payable                                      1,582,508.49

                       Credit Cards
                          20095 • Credit Card - SO                                    12,382.25

                       Total Credit Cards                                             12,382.25




                                                                                                          Page 1
            21-42617-mar      Doc 9        Filed 03/26/21   Entered 03/26/21 17:28:47       Page 2 of 3
4:10 PM                                             Linear AMS,LLC.
03/16/21                                            Balance Sheet
Accrual Basis                                      As of February 28, 2021

                                                                                 Feb 28, 21
                        Other Current Liabilities
                           20090 • CREDIT CARD PAYABLE                                   21,382.99
                           20100 • ACCRUED EXPENSES                                      20,000.00
                           20110 • ACCRUED WAGES                                         44,700.00
                           20210 • CUSTOMER DEPOSITS                                     82,297.50
                           20450 • ACCRUED INT EX-JT LOAN #2                            154,165.00
                           20460 • ACCRUED IN EX-LY LOAN                                 11,066.35
                           20500 • LT LEVEL1 BANK - LOG                                1,266,795.65

                        Total Other Current Liabilities                                1,600,407.49
                     Total Current Liabilities                                        3,195,298.23

                     Long Term Liabilities
                       20510- LTSBA PPP Loan                                            554,132.50
                       20515-SBAEIDLLOAN                                                150,000.00
                       20550 • LT NP- COMPLETE CAPITAL                                   87,435.31
                       20570 • NP- MIDLAND CAPITAL                                      256,124.96
                       20571 • NP-COMPLETE CAPITAL2(US BANK)                            251,174.54
                       20580- NP-JTENBUSCH                                               35,000.00
                       20581 • NP- JTENBUSCH #2                                       1,191,696.24
                       20590 • NP- LYOUNG                                               100,000.00
                       20600 • NP - HIGHLAND CAPITAL                                   231,089.99
                       20610 • NP- SIEMANS FINANCIAL                                    351,644.41
                       20620 • NP- COMPLETE CAPITAL(BANK/WEST)                         262,372.64
                       20630 • NP- CIT BANK                                              71,439.13

                     Total Long Term Liabilities                                      3,542,109.72

                  Total Liabilities                                                   6,737,407.95

                  Equity
                    30010- PAID IN CAPITAL-JT                                          2,593,175.00
                    30020 • PAID IN CAPITAL - LY                                         100,000.00
                    32001 • *Retained Earnings                                        -4,476,549.24
                     Net Income                                                         -158,382.56

                  Total Equity                                                       -1,941,756.80

                TOTAL LIABILITIES & EQUITf                                            4,795,651.15




                                                                                                            Page 2
            21-42617-mar      Doc 9      Filed 03/26/21        Entered 03/26/21 17:28:47      Page 3 of 3
